Citation Nr: 0901853	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine at the 
L5-S1 level.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to March 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Further review of the claims folder indicates that, by a 
November 2002 rating action, the RO granted service 
connection for a lumbar spine strain (10%, effective from 
October 22, 2001, the date of the veteran's original claim).  
By the currently-appealed January 2004 rating action, the RO 
redefined this service-connected disorder as DDD of the 
lumbar spine at the L5-S1 level (based on the receipt of 
clinical evidence reflecting the presence of DDD) but 
continued the 10 percent disability rating.  

During the current appeal, and specifically in the notice of 
disagreement which was received in July 2004, the veteran 
argued that the RO's January 2004 decision was inappropriate, 
and that he is entitled to separate 10 percent disability 
ratings (one for lumbar strain and one for DDD).  The Board 
construes this argument as disagreement with the currently 
assigned 10 percent rating for the service-connected lumbar 
spine disorder.  In adjudicating this claim, the Board will, 
as the RO has done, evaluate the disability against the 
criteria that most accurately represents his actual 
symptomatology.  


FINDINGS OF FACT

1.  The service-connected DDD of the veteran's lumbar spine 
at the L5-S1 level is characterized by complaints of 
persistent pain radiating into his left lower extremity, with 
occasional flare-ups, and by objective evaluation findings of 
a slightly limited range of motion.  

2.  Symptoms such as forward flexion great than 30 degrees 
but less than 60 degrees, combined range of motion not 
greater than 120 degrees, muscle spasm, guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour (such as scoliosis, reversed lordosis, or abnormal 
kyphosis), or incapacitating episodes have not been shown.  


CONCLUSION OF LAW

The criteria a rating in excess of 10 percent for DDD of the 
lumbar spine at the L5-S1 level are not met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court of Appeals for Veterans' Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In any event, in 
adjudicating the veteran's claim for an increased rating for 
the service-connected DDD of his lumbar spine at the L5-S1 
level, the Board will also consider entitlement to staged 
ratings to compensate when the disability may have been more 
severe than at other times during this time period.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

As previously noted herein, the DDD of the veteran's lumbar 
spine at L5-S1 is currently rated at 10 percent disabling.  
According to the appropriate diagnostic code, the next higher 
rating of 20 percent requires the following evidence:

*	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, 
*	Combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, 
*	Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis, or 
*	Incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the 
past 12 months.  

38 C.F.R. § 4.71a, DC 5243.  

The term "combined range of motion" refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2008).  

Additionally, an "incapacitating episode" is "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."  38 C.F.R. § 4.71a, Note 1, 
following DC 5243 (2008).  

Furthermore, any associated neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
shall be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Note 1, prior to DC 5243 (2008).  

The Board first concludes that the veteran's range of motion 
is not sufficiently impaired to warrant an increased rating.  
In a September 2002 VA examination, he exhibited 70 degrees 
of flexion, and a combined range of motion of 235 degrees.  
At a second VA examination in August 2003, his flexion was 
not specifically measured, but he did demonstrate the ability 
to touch the floor. 

In July and October 2007 evaluations, the ranges of motion of 
the veteran's lumbar spine were "fairly normal" and, at his 
third VA examination in February 2008, he again exhibited 80 
degrees of flexion, and a total range of motion of 210 
degrees (although there was some nonspecific pain noted).  
Therefore, during the entire period relevant to his appeal, 
the veteran displayed a range of motion less limited than 
that is required to support a disability rating of 
20 percent.  38 C.F.R. § 4.71a, DC 5243.  

Next, the veteran has not exhibited low back spasms or 
guarding to the point where it has resulted in an abnormal 
gait or abnormal spinal contour (such as scoliosis, reversed 
lordosis or abnormal kyphosis).  At the September 2002 VA 
examination, he was able to walk on his toes without back 
pain and was diagnosed with no illustrated spasms.  An X-ray 
taken that same month indicated a spine with normal alignment 
and no evidence of fracture or spondylosis.  

At his second VA examination in August 2003, no scoliosis was 
observed.  Furthermore, May 2004 magnetic resonance imaging 
(MRI) displayed a normal spinal alignment.  A second MRI in 
June 2005 indicated a "loss of normal lordosis."  However, 
the spine had "well maintained vertebral body height and 
alignment."  The Board concludes that such findings show a 
lack of evidence indicating an abnormal spinal contour or 
gait.  Thus an increased rating is not warranted on this 
basis.  

Next, the Board finds that, while the veteran has experienced 
flare-ups and temporary periods of heightened pain, he has 
not experienced incapacitating episodes that require 
physician treatment or prescribed periods of rest.  For 
example, he indicated at his VA examination in August 2003 
that he had some back pain when standing, sitting, or during 
some levels of activity.  

There are also occasions in March and June 2004 where he 
complained of pain in his back.  He also experienced an 
episode of severe pain in October 2007, which apparently was 
a negative reaction to a radiofrequency ablation.  However, 
none of these occurrences resulted in prescribed bed rest or 
required treatment by a physician.  

The veteran also stated at his February 2008 VA examination 
that he had missed a "couple of weeks" of work and has had 
"a few incapacitating episodes after injections in the pain 
clinic."  However, these were only "one to two days in 
length" and, in any event, did not result in significant 
physician treatment or prescribed bed rest.  The Board 
specifically notes that, after one such episode in October 
2007, the veteran had apparently substantially recovered by 
the next day.  Therefore, while there are some episodes of 
severe pain, the Board concludes that these occurrences are 
not incapacitating such as to warrant in increased rating.  

Concerning a disability for any neurological disorders, the 
Board notes that the veteran has consistently complained 
about radiating pain, particularly down his left lower 
extremity.  However, this radiating pain does not appear to 
have resulted in any additional neurological disorders.  

For example, at his September 2002 VA examination, his deep 
tendon reflexes were normal in all extremities.  
Additionally, at his second VA examination in August 2003, he 
complained of radiating pain, but had normal sensation 
response to pinpricks and vibratory stimulation of the legs.  
In March 2004, he again complained of low back pain radiating 
down his left hip, and exhibited a positive straight left leg 
test.  However, his motor strength was essentially normal and 
his deep tendon response was normal bilaterally.  

In both March and May 2004, he also complained of bowel and 
bladder incontinence, as well as erectile dysfunction.  
However, the evaluating physician in March 2004 found "no 
electrodiagnostic evidence of a lumbosacral radiculopathy" 
and he denied bowel and bladder incontinence in June 2004.  
Additionally, a July 2007 evaluating physician did not 
believe that the veteran was a candidate for surgery without 
more severe symptoms "such as bladder or bowel 
incontinence."  Based on this evidence, if there were 
episodes of incontinence in 2004, this disorder had 
apparently resolved by June 2004 and did not reappear.
 
At his most recent VA examination in February 2008 he still 
complained of numbing pain in his lower back, but did not 
complain of weakness of bladder or bowel incontinence.  
Furthermore, he exhibited normal reflexes in the knee and 
ankle bilaterally, normal motor strength and intact sensation 
in both lower extremities.  

Finally, although the Board notes an episode of intense pain 
in October 2007 that caused urinary incontinence, an 
increased rating on this single episode is not warranted, as 
the evidence does not indicate that it is a recurrent 
disorder.  

The Board acknowledges the veteran's complaints of 
generalized persistent pain in his low back.  However, pain 
alone is not a factor that would impact a disability rating 
under the relevant diagnostic codes.  Instead, as noted 
above, the Board may only consider the effect pain has on the 
relevant factors in the diagnostic code which, in this case, 
focus primarily on mobility.  In any event, with the 
exception of incapacitating episodes, DC 5243 is evaluated 
identically "with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching."

In any event, and in light of the relative negative findings 
shown on multiple examinations of the veteran's lumbar spine, 
the Board finds that the currently-assigned 10 percent rating 
for his service-connected low back disability adequately 
portrays the functional impairment, pain, and weakness that 
he experiences as a consequence of use of his low back.  Of 
particular significance is the February 2008 VA examiner's 
conclusion that "[t]here is no effect of incoordination, 
fatigue, weakness, or lack of endurance on . . . [the 
veteran's] spine function."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also 38 C.F.R. §§ 4.4, 4.45, 4.59 
(2008).  

In reaching this decision, the Board has considered the 
veteran's statements as to his worsening disability.  In so 
doing, the Board has analyzed the credibility and probative 
value of the evidence, accounted for the evidence which it 
finds to be persuasive or unpersuasive, and provided the 
reasons for its rejection of any material evidence favorable 
to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment due to pain.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 
Vet. App. at 25 (interest may affect the credibility of 
testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the veteran's 
service-connected low back disability has caused marked 
interference with his employment beyond that contemplated by 
the schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, the veteran works in the security industry.  
Although he complains of pain while sitting in his patrol 
car, there is no indication that he is unable to fulfill his 
duties, and there is no indication that he has missed work to 
the point where his employability is in question.  Therefore, 
the Board finds that referral for an extraschedular 
evaluation for his lumbar spine disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not more closely 
approximate the criteria for a disability rating of 20 
percent for his low back disability.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2006 and May 2008.  The letters informed him of what 
evidence was required to substantiate the claims adjudicated 
in this decision, of his and VA's respective duties for 
obtaining evidence, and of the criteria for the assignment of 
an effective date for the award of benefits (if an increased 
rating were awarded).  The correspondence also satisfied the 
specific notification requirements set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Although these 
documents were issued after the initial RO decision that is 
the subject of this appeal, the veteran's claim was 
thereafter re-adjudicated (on several occasions), and 
supplemental statements of the case were furnished.  

Based on this evidence, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim for an increased rating for his 
low back disability.  For this reason, no further development 
is required regarding the duty to notify.  

Moreover, VA's duty to assist includes the responsibility of 
assisting him in the procurement of service medical records 
and pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this regard, the Board notes that the RO associated the 
veteran's private and VA treatment records, and he was 
afforded three VA examinations in September 2002, August 
2003, and February 2008.  He was accorded an opportunity to 
present testimony at a personal hearing but declined to do 
so.  Therefore, available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the issue adjudicated in this decision.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of this increased rating claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of this 
issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 10 percent for DDD of the lumbar spine 
at the L5-S1 level is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


